Citation Nr: 1710925	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-07 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine disability, to include restoration of a 40-percent rating, for the period prior to August 16, 2013.

2.  Entitlement to an increased rating for a lumbar spine disability from August 16, 2013.

3.  Entitlement to a compensable rating for left lower extremity (LLE) radiculopathy for the period prior to August 16, 2013, and higher than 10 percent from that date forward.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to a clothing allowance for 2014.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty in the USAF from July 1974 to June 1980. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2016, the Veteran appeared at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The Board notes that the Veteran's private agent withdrew from representation of the Veteran in March 2013.  (03/19/2013 VBMS-Third Party Correspondence)  The Board notes further that the withdrawal occurred before the case was certified to the Board in April 2014.  (04/30/2014 EBMS-VA-8)  Hence, the Board finds no requirement for additional action.  See 38 C.F.R. § 20.608 (2016).

The issues of entitlement to an increased rating for lumbar spine disability for the period beginning on August 16, 2013, entitlement to a TDIU, and entitlement to a clothing allowance, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record at the time of the July 2009 rating decision showed sustained improvement in range of motion (ROM) on forward flexion and combined ROM (CROM) of the Veteran's thoracolumbar spine.

2.  The preponderance of the evidence shows that, for the period prior to August 16, 2013, the Veteran's lumbar spine degenerative joint disease (DJD)/degenerative disc disease (DDD) did not manifest with ROM on forward flexion of 0 to 60 degrees or less; combined CROM of 170 degrees or less; or, guarding or muscle spasms severe enough to cause an abnormal gait.

3.  The preponderance of the evidence shows that, for the period prior to August 16, 2013, the Veteran's LLE radiculopathy manifested with intermittent radicular pain.  Mild lumbar radiculopathy was not met or approximated.  Since August 16, 2013, the LLE lumbar radiculopathy has not met or approximated moderate radiculopathy.


CONCLUSIONS OF LAW

1.  The 40-percent disability rating for DJD/DDD of the thoracolumbar spine was properly reduced to a 10-percent rating. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105 (2016).

2.  The requirements for an evaluation higher than 10 percent for DJD/DDD of the thoracolumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula) Diagnostic Code (DC) 4243.

3.  The requirements for a compensable rating for associated LLE lumbar radiculopathy for the period prior to August 16, 2013, and higher than 10 percent from that date forward have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.10, 4.31, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the July 2009 rating decision, via an August 2008 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Further, prior to the reduction of the low back rating, via a March 2009 rating decision and Notice letter dated that same month, the RO complied with the due process requirements of 38 C.F.R. § 3.105(e).  Neither the Veteran nor his representative asserts any notice error or cites specific prejudice as a result.  Hence, the Board finds that VA complied with the VA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  In this regard, the Board is aware of Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active (AROM) and passive motion (PROM), in weight-bearing and nonweight-bearing. None of the VA spine examinations of record contain findings of AROM or PROM, or motion on non-weight bearing.  The Board finds that some of the examinations of record are too remote to enable probative findings as to the state of the Veteran's passive motion and motion on nonweight bearing on those prior occasions.  Accordingly, the instant decision will only adjudicate the low back claim up to the date of the most recent examination.

The Veteran's VA records, including the Compensation and Pension examinations reports are in the claims file.  Neither the Veteran nor his representative asserts that there are other records to obtain.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board finds that it may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulations

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.
In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as LOM, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.  DeLuca, 8 Vet. App. at 205.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court has held that the final sentence of § 4.59 creates a requirement that certain range of motion and other testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. 158.

Background/History

During his active service, the Veteran worked in aircraft maintenance.  In the performance of those duties, he slipped on some oil and sustained a low back strain.  A February 2003 rating decision granted service connection for a lumbar strain with a 10-percent rating, effective in August 2002.  (02/15/2003 VBMS-Rating Decision-Narrative)  A December 2006 rating decision granted an increased rating from 10 to 20 percent, effective in September 2006.  (09/19/2006 VBMS-Rating Decision-Narrative)  A December 2007 rating decision granted an increased rating from 20 to 40 percent, effective in September 2007.  The decision noted that the increase was based on the examination findings of an additional loss of 20 degrees of ROM after repeated use.  See 38 C.F.R. §§ 4.40, 4.45.  (09/19/2006 VBMS-Rating Decision-Narrative)

In July 2008, VA received the Veteran's current claim of entitlement to an increased rating.  The Veteran did not assert any particular symptoms that demonstrated a worsening of his disability.  (07/08/2008 VBMS-VA 21-4138)  Following receipt of a December 2008 examination report, which will be discussed in detail later in this decision, the RO issued a March 2009 rating decision notifying the Veteran of a proposed reduction of  the rating of the low back disability from 40 to 10 percent.  The notice also informed the Veteran that, based on the examination findings, his disability would be evaluated as degenerative arthritis under DC 5243.  (03/17/2009 VBMS-Rating Decision-Narrative)

Reduction of Rating

As noted earlier, VA complied with all of the applicable due process requirements prior to reducing the rating, and neither the Veteran nor his representative asserts otherwise.  See 38 C.F.R. § 3.105 (e). 

Certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  A rating reduction requires an inquiry as to, "whether the evidence reflects an actual change in the disability," and not merely a difference in the thoroughness of the examination or in descriptive terms, and, "whether the examination reports reflecting such change are based upon thorough examinations." See Brown v. Brown, 5 Vet. App. 413, 420, 421 (1995).  Further, it must be determined that any improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement. Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

In this case, the 40 percent evaluation had been in effect for slightly over 2 years prior to being reduced.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. §  3.344 (a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. §  3.344 (c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

Rating Criteria

Degenerative arthritis is rated under DC 5003, which provides that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate DCs for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important factor.  Further, this criterion may be shown by lay evidence.  See Petitti v. McDonald, 27 Vet. App. 415 (2015).  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion (LOM) is demonstrated in the joint, the Lichtenfels rule is not applicable.  Even without X-ray findings, where the evidence shows pain throughout the ROM, the minimum compensable rating is warranted, even if the LOM is otherwise noncompensable; but higher ratings require actual limitation or functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

DC 5243 evaluates intervertebral disc syndrome (IVDS) on the basis of incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a General Formula, DC 5243, Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id., Note (2).  The Board notes that none of the examination reports of record notes the presence of IVDS.  Hence, the disability will be evaluated on the basis of LOM. 

The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40-percent is warranted when ROM on forward flexion is to 30 degrees or less.  A 20-percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the CROM of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For forward flexion of the thoracolumbar spine of greater than 60 degrees but not greater than 85 degrees; or, a CROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, a 10-percent rating applies.  38 C.F.R. § 4.71a, General Formula, DC 5243.  Associated objective neurological abnormalities are rated separately under the appropriate DC.  Id., Note (1).

Normal ROM for the thoracolumbar spine is 0 to 90 degrees on forward flexion, and 0 to 30 degrees in all other planes.  See 38 C.F.R. § 4.71a, Plate V.

Discussion

As noted earlier, the Veteran did not assert any particular symptoms in his informal claim of entitlement to an increased rating.  The November 2007 examination report noted complaints of chronic low back pain that radiated to the left lower extremity.  At that time, the Veteran denied use of a back brace.  Physical examination revealed motion on forward flexion to 50 degrees, but on repetitive-use testing, it decreased to 20 degrees.  (11/07/2007 VBMS-VA Examination) 

The next examination occurred in December 2008.  The examiner at that time did not have access to the claims file, but he did review the Veteran's electronic records.  (12/01/2008 VBMS-VA Examination)  The examiner noted that the Veteran had been evaluated for back pain in 2004 and 2005, and that an MRI examination had revealed DDD of the lumbar spine.  The Veteran reported a long history of low back pain but complained that it had worsened recently.  He complained of constant low back pain with intermittent radiation to the LLE and intermittent severe flare-ups.  

The Veteran reported further that his pain was worsened by activities such as walking, lifting, prolonged sitting yard work, or sexual intercourse.  He described the pain as aching and sharp, and he assessed it as being 10/10 in intensity without his medications, and 5-6/10 with medication.  Regarding flare-ups, the Veteran reported two severe flare-ups over the prior year,  which lasted for a couple of days to two weeks.  During those flare-ups, his back locked, and he could not stand up straight.  Instead, he walked stooped over which caused his trouble walking.  During these episodes the Veteran assessed his pain intensity as 10/10.  He was not incapacitated during the flare-ups, but he was confined to his home, where he avoided all activity and rested either in bed or a chair, and used his pain medication and a heating pad.  He reported further that he lived alone, and that he was independent in his activities of daily living.  He denied any bowel or bladder involvement.  The Veteran's back pain caused him to lose his erection during intercourse, but the examiner noted that, per his chart, the erectile dysfunction was due to depression and depression medication.  The examiner noted that the Veteran did not use a back brace, and that he used a cane only when his pain was severe.  The Veteran reported that he could walk for 1.5 blocks.

On physical examination the Veteran's posture as intact and his appearance was symmetrical.  His gait was slightly antalgic, but heel-toe walking was intact, and he was able to squat without aid.  ROM on forward flexion was 0 to 75 degrees, with pain from 60 to 70 degrees; extension was to 20 degrees with pain at the end point; left lateral flexion to 25 degrees with pain from 20 to 25 degrees; right lateral flexion to 30 degrees without evidence of pain; and, lateral rotation was to 30 degrees with pain at the end point bilaterally.  The examiner noted that there was slight tenderness to palpation of the lumbosacral spine, but there was no guarding or muscle spasm.  The examiner noted the December 2004 MRI examination report that noted findings of multilevel degenerative changes with no disc herniations.  There was a questionable small herniation at the L5-S1 level, but it did not significantly impinge on the lumbar thecal sac.  The examiner confirmed the diagnosis of DDD of the lumbar spine.

As previously discussed, based on the clinical findings at the December 2008 examination, the RO reduced the Veteran's rating from 40 percent to 10 percent, as his ROM on forward flexion was greater than 0 to 60 degrees.  See 38 C.F.R. § 4.71a, General Formula.  The December 2007 rating decision, however, granted the increased rating on the basis of additional loss of ROM on repeated use.  At the December 2008 examination, repetitive-use testing did not reveal an additional loss of ROM but in fact revealed improved ROM, although the Veteran did complain of increased pain during repeat testing.  (12/01/2008 VBMS-VA Examination, pp. 5-6.

The Board notes that the examiner did not comment on any additional loss of ROM during the Veteran's reported flare-ups.  Nonetheless, the Board notes that the Veteran had reported only two such episodes over the prior year.  Thus, the examination findings reflect his functional loss due to his constant low back pain under ordinary conditions.  The Board notes further that the Veteran's outpatient records fail to reflect any findings that are contrary to the December 2008 examination findings.  They note the Veteran's constant complaints related to his back pain, to include an increase in mental health symptomatology.  They also note his use of a cane and pain medications for partial relief.  (See 07/08/2008 VBMS-Medical Treatment-Government Facility, p. 45)  Otherwise, the Veteran's outpatient records did not note any specific ROM findings, and majority of his outpatient records were related to his mental health.  

In his response to the proposed reduction (03/30/2009 VBMS-VA 21-4138), the Veteran essentially challenged the notion that degenerative disease could improve. He would repeat that assertion in his several written submissions.  He also asserted that he told the examiner the movements were painful, but the examiner told him to push through any pain.  He also asserted that he was fully medicated during the examination.

The Board acknowledges that the general formula does not include any ameliorating effect of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Nonetheless, while the examination report notes the Veteran's prescribed medication, he did not inform the examiner that he was medicated at the time of examination.  Regarding his reported pain during the examination, a claimant is compensated for functional loss due to pain, not the mere presence of pain.  See Mitchell, 25 Vet. App. 32 (2011).  Concerning the Veteran's chronic pain, the Board acknowledges his and his family member's lay statements that describe the impact of his disability on his daily life.  However, it is still functional loss that dictates a rating.

The Veteran underwent another examination in October 2009 in conjunction with his claim of entitlement to service connection for his knees.  (10/02/2009 VBMS VA Examination)  The examination report reflects the history of the low back disability and the fact that the Veteran's low back treatment included epidural steroid injections.  It does not, however, indicate that any ROM testing was done.  The examiner noted the Veteran's reports of mild daily flare-ups on prolonged sitting or standing, which lasted for hours.  Confusingly, the report then indicates moderate weekly flare-ups.  In any case, the Veteran reported that the flare-ups slowed his activities, but there was no major impact on his activities of daily living.

In light of the evidence available to the RO in 2009, there was a valid basis for concluding that the Veteran's low back disability had improved with respect to his ROM capability.  Although the evidence clearly reveals the chronic nature of the Veteran's low back pain, it also reveals that the degree of functional loss due to the pain, as revealed at December 2007 examination, was an aberration.  The Veteran's ability to continue with his daily activities, as limited as they were, was consistent with the findings at the December 2008 examination.  For example, a June 2009 outpatient entry notes the Veteran was taking aquatics therapy for his back and shoulder, and a May 2010 entry notes the Veteran's presentation for treatment of poison ivy which he had come in contact with while doing yard work.  He reported that such a task took all day due to his back pain.  (06/15/2010 VBMS-Medical Treatment-Government Facility, 3rd entry).  Thus, the Board finds that there was a valid basis in 2009 for the reduction.

The August 2013 examination report (05/16/2013 VBMS-VA Examination, 1st entry, pp. 25 et seq) reflects that the examiner reviewed the claims file as part of the examination and noted a diagnosis of record of lumbar degenerative disease with left radiculopathy.  The Veteran reported bilateral low back pain that increased with bending, lifting, prolonged standing and walking for over a block.  He also reported pain and paresthesias that radiated to the LLE.  He denied flare-ups, and he reported the use of a cane and back brace.  Physical examination revealed tenderness to palpation of the soft tissue of the bilateral lower lumbar muscles, but no guarding or spasms.  ROM on forward flexion was to 80 degrees, with onset of pain at 40 degrees; extension was to 5 degrees with pain; lateral flexion was to 15 degrees with onset of pain at 10 degrees bilaterally; and lateral rotation was to 20 degrees with onset of pain at 10 degrees bilaterally, for CROM of 155 degrees.

The objective findings on clinical examination show that the Veteran's low back disability continued to manifest at the 10-percent rate.  38 C.F.R. § 4.71a, General Formula, DC 5243.  A higher rating was not met or approximated, as motion on forward flexion was greater than 0 to 60 degrees, and CROM was greater than 120 degrees.  Further, the examiner noted that repetitive-use testing revealed no additional loss of ROM.  See 38 C.F.R. §§ 4.40, 4.45.  The examiner also noted that the Veteran had not lost the use of his spine.  The findings of the December 2013 examination further show that the December 2008 findings represented the consistent status of the ROM capability and supports the reduction of the rating.

LLE Radiculopathy

Radiculopathy is rated as paralysis and incomplete paralysis of peripheral nerve pathology.  See 38 C.F.R. § 4.124a.  Under these criteria, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id., Diseases of the Peripheral Nerves.

Under Diagnostic Code 8520, an 80-percent rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  Id.  A 60-percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A 40- percent rating is assigned for moderately severe incomplete paralysis; a 20-percent rating is assigned for moderate incomplete paralysis; and, 10-percent for mild.  38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 3 8 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Discussion

The December 2008 examination report (12/01/2008 VBMS-VA Examination) reflects that the examination noted that the Veteran was not unsteady.  The examiner noted that the Veteran's sensation to touch, pinprick, and vibration was normal, and muscle strength was normal at 5/5 bilaterally.  Id., pp. 6-7.  Deep tendon reflexes were 2+ bilaterally, and Lasegue's was negative.  The examiner confirmed the diagnosis of intermittent LLE radiculopathy.

The objective findings on clinical examination show that the radiculopathy component of the Veteran's low back disability manifested at the noncompensable rate.  See 38 C.F.R. § 4.31.  A compensable rating was not met or approximated, as all markers, strength, sensory, and reflexes were normal.

At the October 2009 examination, the Veteran denied radiation of his back pain.  (10/02/2009 VBMS-VA Examination, p. 12)  No specific neurological examination was conducted.  A May 2009 outpatient entry notes that the Veteran's gait and deep tendon reflexes were normal.  (04/19/2010 VBMS-Medical Treatment-Government Facility, p. 11)  The December 2013 examination report reflects that the Veteran's muscle strength was 5/5 bilaterally, and there was no atrophy.  Deep tendon reflexes were 2+ throughout, sensation was normal, except for the left leg/ankle where it was decreased.  Straight leg raising was negative bilaterally.  The examiner noted moderate intermittent pain and paresthesias of the LLE, and mild numbness of the LLE.  The examiner noted that the Veteran did not manifest any other signs of symptoms of radiculopathy or neurological abnormalities, and assessed the severity of the Veteran's radiculopathy as moderate.  The examiner also noted that there was no evidence of intervertebral disc syndrome (IVDS).  Id., pp. 32-33.

As noted earlier, an October 2013 rating decision granted a 10-percent rating for mild incomplete paralysis, effective the date of the examination, August 16, 2013.  See 38 C.F.R. § 3.400(o).  The Board notes that the examiner assessed the severity as moderate but agrees with the RO assessment that, when compared to complete paralysis, the clinical findings showed mild severity, as the primary finding was decreased sensation of the LLE.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, 4.124a, DC 8520.  The evidence of record shows that August 16, 2013 is the earliest date ascertainable that the LLE radiculopathy manifested at a compensable rate.  38 C.F.R. § 3.400(o). 

The evidence of record demonstrates that the Veteran's disabilities have been rated in accordance with the General Rating Schedule.  There has not been any assertion that the rating schedule is inadequate to evaluate the disability.  Further, in reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for higher ratings, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

Entitlement to restoration of a 40-percent rating for DJD/DDD of the lumbar spine is denied.

Entitlement to a rating higher than 10 percent for DJD/DDD of the lumbar spine is denied.

 Entitlement to a compensable rating for LLE radiculopathy for the period prior to August 16, 2013, and higher than 10 percent from that date forward is denied. 


REMAND

As noted earlier in the decision above, in Correia, 28 Vet. App. 158, the Court Of Appeals For Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  None of the VA reports of examination discussed in the above decision indicates that PROM or motion in a nonweight-bearing posture was conducted.  Hence, the Board directs an examination of the Veteran's back.

The VAMC decision notes that the Veteran's clothing allowance for 2014 was denied because the back and knee braces issued to him did not have exposed metal which would wear clothing.  The Veteran testified at the hearing that he cannot wear the braces next to his skin but must wear them on top of a garment.  The Veteran testified that this in fact wears out his clothing.  He is competent to testify to this impact.  See 38 C.F.R. § 3.159(a)(2).  The Board notes the VAMC's determination, but also notes that the M21-1 Manual reflects that the Under Secretary's designee must certify whether an appliance tends to cause wear and tear to clothing.  See M21-1, Part IX, Subpart i, Chapter 7 (September 2016).  Given the Veteran's testimony, and the absence of evidence of specific criteria other than just noted, the Board reads the M21-1 as also requiring certification that wear of either brace on top of clothing will or will not cause wear and tear of clothing.
A September 2013 rating decision granted service connection for depressive disorder not otherwise specified (NOS) with a 30-percent rating, effective in September 2011.  (09/12/2013 VBMS-Rating Decision-narrative)  A September 2015 rating decision determined that PTSD was the predominant mental symptomatology, and increased the rating from 30 to 50 percent, effective in July 2014.  In light of this and other factors, a current assessment of the Veteran's employability in light of all of his disabilities is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall insure that all relevant treatment records, VA and non-VA, generated since the March 2014 Supplemental Statement of the Case (SSOC) are obtained and added to the claims file.

2.  After the above is complete, arrange a spine examination of the Veteran by an appropriate examiner to determine the current severity of the thoracolumbar spine disability.  The examiner must conduct motion testing consistent with the Correia requirements (testing active and passive motion, and weight-bearing and nonweight-bearing where applicable); and, report whether there is additional limitation of function of the low back due to weakened movement, excess fatigability, incoordination, flare-ups, and/or pain.  All functional losses, including due to flare-ups, should be noted and expressed in terms of additional degrees of lost motion.

Findings should also be made with regard to radiculopathy affecting each lower extremity, if any.  The affected nerves should be identified and the impairment for each should be characterized as "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, neuralgia, neuritis; or complete paralysis.  The examiner should also note all occupational impairment or limitations due to the low back disability.

3.  The AOJ shall also send the Veteran's clothing allowance claim to the VA North Texas Health Care System.  Instruct the responsible official to review the Veteran's Board hearing testimony and then provide an assessment of whether wear of either the issued back or knee brace, or both, on an item of clothing between the skin and the brace will tend to cause wear and tear of clothing.

A full explanation and rationale for the assessment must be provided by the responsible official.

4.  After completion of all of the above, re-adjudicate the issues on appeal, to include whether any or all of the Veteran's disabilities render him unable to obtain and maintain substantially gainful employment.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  Then, if all is in order, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


